
	
		 I
		111th CONGRESS
		1st Session
		H. R. 2070
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Ms. Clarke (for
			 herself, Mrs. Lowey,
			 Mr. Thompson of Mississippi,
			 Mr. Holt, and
			 Mr. Langevin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to secure
		  domestic sources of radiological materials that could be used to make a
		  radiological dispersion device against access by terrorists, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Radiological Materials Security
			 Act.
		2.Finding and
			 purposes
			(a)FindingThe Congress finds that radiological
			 materials used in medical, industrial, academic, and other facilities must be
			 secured to prevent theft for possible use in a radiological dispersion device
			 by terrorists.
			(b)PurposesThe purposes of this Act are to support and
			 extend the current cooperative efforts of the Department of Homeland Security,
			 the Nuclear Regulatory Commission, and the Department of Energy to secure
			 radiological source materials against access by terrorists, by establishing, in
			 statute, requirements and authority for a security system for domestic sources
			 of radiological materials that could be used to make a radiological dispersion
			 device, implemented by the Department of Homeland Security, the Nuclear
			 Regulatory Commission, State and local law enforcement and public health
			 authorities, and facilities possessing radiological materials with the support
			 of the Department of Energy.
			3.Responsibilities
			 of the Secretary of Homeland Security
			(a)In
			 generalTitle XIX of the Homeland Security Act of 2002 (6 U.S.C.
			 592 et seq.) is amended by adding at the end the following:
				
					1908.Radiological
				materials security
						(a)Terrorism risk
				assessment
							(1)In
				generalNot later than 180
				days after the date of enactment of the Radiological Materials Security Act,
				the Secretary shall enhance domestic preparedness for and collective response
				to terrorism by conducting a risk assessment regarding the threat,
				vulnerability, and consequences of theft or other procurement of radiological
				materials that could be used by a terrorist in a radiological dispersion
				device, including any specific threat information pertinent to the use of
				radiological materials in a possible terrorist attack using a radiological
				dispersion device.
							(2)ConsiderationsIn
				conducting the terrorism risk assessment the Secretary shall—
								(A)consult with the Secretary of Energy and
				the Nuclear Regulatory Commission;
								(B)consider relevant
				studies previously prepared by other Federal agencies, or other reputable
				sources;
								(C)focus on those
				radiological materials that constitute the greatest risk, and designate those
				materials as high-risk radiological materials for purposes of this
				section;
								(D)consider the
				potential radiological dispersion device value of different radiological
				materials including availability, dispersability, and ease of handling of such
				materials;
								(E)consider the vulnerability for theft or
				other procurement that different facilities represent; and
								(F)consider the consequences of a successful
				radiological dispersion device attack, including risk of death or injury and
				economic losses.
								(3)ConsultationIn conducting the terrorism risk
				assessment, the Secretary shall consult with the intelligence community, the
				Secretary of Energy and the Field Intelligence Elements of the National
				Laboratories, and the Nuclear Regulatory Commission, the Secretary of Defense,
				and other appropriate experts to integrate and analyze information needed to
				develop the risk assessment.
							(4)Dissemination of
				findingsThe Secretary shall
				disseminate the findings of the risk assessment and any specific risk
				information developed in the assessment to all participants in the radiological
				sources security system described in the Radiological Materials Security Act
				including the Nuclear Regulatory Commission, the Secretary of Energy, State and
				local agencies, and the facilities containing radiological source material and
				regulated by the Nuclear Regulatory Commission.
							(5)ClassificationThe Secretary—
								(A)shall develop a
				classification system for information regarding radiological materials and
				shall classify the terrorism risk assessment at the appropriate level under
				such system; and
								(B)shall share the terrorism risk assessment
				with all participants with appropriate clearances. The Secretary shall also
				make available an unclassified version to all participants in the radiological
				sources security system described in the Radiological Materials Security
				Act.
								(b)Terrorism risk
				self-assessment tool
							(1)In
				generalThe Secretary shall
				develop a terrorism risk self-assessment tool for facilities to ascertain the
				risk posed to a facility due to its possession, transport, sale, or use of
				material that is designated in the terrorism risk assessment under subsection
				(a) as a high-risk radiological material.
							(2)Distribution and
				useThe Secretary shall
				provide the terrorism risk self-assessment tool to the Nuclear Regulatory
				Commission, which shall provide it to facilities included in the radiological
				sources security system described in the Radiological Materials Security
				Act.
							(c)Security
				practices
							(1)In
				generalThe Secretary shall issue recommended practices for
				securing high-risk radiological materials based on best practices utilized in
				securing radioactive sources in the United States and abroad.
							(2)Risk
				tiersThe recommended security practices shall be tiered based
				on—
								(A)the type of
				radiological material secured;
								(B)the quantity of
				radiological material secured;
								(C)the use of and
				ease of access to the radiological material at the facility;
								(D)the type of
				facility; and
								(E)the risk that the
				radiological material secured poses if used in an radiological dispersion
				device.
								(3)Included
				practicesThe recommended security practices shall include
				practices for—
								(A)facility
				access;
								(B)physical security of
				radiological material sources;
								(C)use of less
				dangerous sources of radiological material; and
								(D)licensing and
				tracking procedures for radiological materials.
								(d)Security upgrade
				fundingThe Secretary,
				subject to the availability of appropriations, shall make available
				infrastructure protection grants for domestic preparedness and collective
				response to terrorism to owners and operators of facilities for which the
				Nuclear Regulatory Commission or an Agreement State has approved a facility
				security plan under section 4(f) of the Radiological Materials Security Act to
				help cover the cost of the site security plan development and
				implementation.
						(e)DefinitionsIn
				this section:
							(1)Agreement
				stateThe term
				Agreement State means a State that has signed an agreement with
				the Nuclear Regulatory Commission pursuant to section 274b. of the Atomic
				Energy Act of 1954 (42 U.S.C. 2021(b)).
							(2)High risk
				radiological materialThe term high-risk radiological
				material means radiological material that is designated by the
				Secretary under subsection (a)(2).
							(3)Participating
				facilityThe term participating facility means a
				private or publicly owned facility that contains radiological material and is
				licensed by the Nuclear Regulatory Commission or an Agreement State.
							(f)Authorization of
				AppropriationsTo carry out this section there is authorized to
				be appropriated to the Secretary $20,000,000, of which $10,000,000 shall be for
				fiscal year 2010 for grants under subsection
				(e).
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title XIX the
			 following:
				
					
						Sec. 1908. Radiological materials
				security.
					
					.
			4.Responsibilities
			 of the Nuclear Regulatory Commission
			(a)RegulationsNot later than two years after the date of
			 enactment of this Act the Nuclear Regulatory Commission shall update, and as
			 necessary promulgate, and enforce regulations for security of radiological
			 materials against the threat of terrorism at facilities containing radiological
			 materials, and maintain and update a nuclear materials events database. Such
			 regulations shall include the security practices developed by the Secretary of
			 Homeland Security pursuant to section 1908 of the Homeland Security Act of
			 2002, as added by section 3 of this Act. The regulations shall be tiered so
			 that required security practices of facilities are commensurate with the risk
			 that the materials pose. The Nuclear Regulatory Commission shall determine
			 which risk tier a facility is placed in with the aid of the risk
			 self-assessment tool described in section 1908(b) of such Act and the
			 recommended tiers described in paragraph (2) of that subsection.
			(b)Site
			 inspectionsThe Nuclear
			 Regulatory Commission, or an Agreement State, shall conduct inspections of
			 facilities covered under the regulations promulgated under subsection (a), the
			 frequency and thoroughness of which shall be determined by the Nuclear
			 Regulatory Commission commensurate with the facility’s risk tier.
			(c)PenaltiesThe
			 regulations promulgated under subsection (a) shall include appropriate
			 administrative, civil, and criminal penalties, including revocation of the
			 facility’s license issued by the Nuclear Regulatory Commission or an Agreement
			 State.
			(d)Nuclear
			 materials events databaseThe
			 Nuclear Regulatory Commission shall maintain and update a database to track
			 regulated radiological materials and orphaned, lost, or stolen radiological
			 materials, and require that Nuclear Regulatory Commission licensees and
			 Agreement State licensees report to the Nuclear Regulatory Commission the
			 amounts of such radiological material every 6 months, and promptly report
			 orphaned, lost, or stolen sources. The Nuclear Regulatory Commission shall
			 grant access to the Nuclear Materials Events Database to the Secretary.
			(e)Terrorism risk
			 self-assessment toolThe
			 Nuclear Regulatory Commission or Agreement States, as appropriate, shall
			 provide to participating facilities the risk self-assessment tool provided to
			 the Nuclear Regulatory Commission by the Secretary pursuant to section 1908(b)
			 of the Homeland Security Act of 2002, as added by section 3 of this Act. The
			 Nuclear Regulatory Commission and Agreement States shall require all
			 participating facilities to use the risk self-assessment tool to conduct a risk
			 self-assessment and provide the results to the Nuclear Regulatory Commission or
			 an Agreement State, as appropriate, within 30 days of receipt of the risk
			 self-assessment tool. The Nuclear Regulatory Commission shall use these results
			 to tier facilities pursuant to subsection (a). The Nuclear Regulatory
			 Commission shall make available to the Secretary the results of the risk
			 self-assessments.
			(f)Facility
			 security plans
				(1)In
			 generalThe Nuclear
			 Regulatory Commission shall issue regulations that require the owner or
			 operator of a facility containing high-risk radiological material to create,
			 submit to the Nuclear Regulatory Commission and Agreement States, as
			 appropriate, and implement a facility security plan to address the
			 vulnerabilities determined by the facility’s risk assessment and any other
			 requirements determined by the Nuclear Regulatory Commission. The Nuclear
			 Regulatory Commission and Agreement States, as appropriate, shall require a
			 facility security plan to be submitted by a participating facility to the
			 Nuclear Regulatory Commission and an Agreement State within 90 days after
			 submission of the risk self-assessment pursuant to subsection (e).
				(2)ContentsThe
			 regulations shall require that a facility security plan shall describe—
					(A)policies,
			 procedures, personnel, and equipment necessary to implement the plan;
			 and
					(B)the cost of
			 implementation of the plan.
					(3)Review of
			 security plansThe Nuclear
			 Regulatory Commission or an Agreement State, as appropriate, shall review the
			 facility security plan submitted under this subsection for each facility to
			 ensure the plan meets the requirements of the facility’s risk tier.
				(4)Approval and
			 enforcementThe Nuclear
			 Regulatory Commission or an Agreement State, as appropriate, must approve or
			 disapprove a facility security plan within 90 days of receipt from the
			 facility. If the facility security plan is not approved, the Nuclear Regulatory
			 Commission or Agreement State, as appropriate, shall clearly explain the
			 shortcomings and allow the participating facility 30 days to correct the
			 facility security plan. If after 30 days the facility fails to provide to the
			 Nuclear Regulatory Commission or Agreement State, as appropriate, an approvable
			 plan, the Nuclear Regulatory Commission or Agreement State, as appropriate,
			 shall apply appropriate penalties to the facility as described in subsection
			 (c).
				(5)Site
			 visitsThe Nuclear Regulatory
			 Commission or an Agreement State, as appropriate, shall conduct visits to
			 participating facilities to provide expert guidance on design and
			 implementation of the facility security plan.
				(g)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Nuclear Regulatory Commission for carrying out this section $10,000,000 for
			 fiscal year 2010. The Nuclear Regulatory Commission is authorized to transfer a
			 portion of those funds to Agreement States in order to carry out the
			 requirements of this Act.
			5.Responsibilities
			 of the Department of EnergyThe Secretary of Energy shall provide
			 technical assistance for securing high-risk radiological materials to the
			 Department of Homeland Security, the Nuclear Regulatory Commission, State and
			 local authorities, and the participating facilities.
		6.Radiological
			 dispersion device recovery and responseNothing in this Act or the amendments made
			 by this Act affects the responsibilities of the Department of Energy to recover
			 orphaned sources of radiological materials or to conduct response and recovery
			 operations with respect to such materials.
		
